Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amber Sun on 5/6/2022

The application has been amended as follows: Amend claim 11 to include the limitation of claim 12 and cancel claim 12. Furthermore, change the dependency of any claim that is dependent upon canceled claim 12 to claim 11. 
Claim 11 (Currently amended): A thermally maintainable built-in storage tray structure, comprising: a case main frame body; a storage unit tray is positioned within the case main frame body, and wherein the storage unit tray is configured to be positioned at a front end of a server together with a mainboard and a PCI_E, the storage unit tray is moveably connected to the case main frame body and is capable of be pulling out of the case main frame body; Page 6 of 10 - Preliminary Amendmenta middle flip rack provided at a middle part and a rear flip rack provided at a rear part of the storage unit tray, the middle flip rack and the rear flip rack are hinged to the storage unit tray; wherein a front part of the storage unit tray is configured to install a front-row hard disk module, the middle flip rack is configured to install a middle hard disk module and the rear flip rack is configured to install a rear-row hard disk modulewherein a front first cover plate is provided in a gap between the front-row hard disk module and the middle hard disk module, a middle first cover plate is provided in a gap between the middle hard disk module and the rear-row hard disk module, and a rear first cover is provided in a gap between the rear-row hard disk module and a rear wall of the storage unit tray, respectively; wherein the front, middle and rear first cover plate are moveable, such that at an open position, the front first cover plate allows the middle flip rack being flipped for thermal maintenance, and when the middle flip rack is flipped, the front first cover plate is restored to a normal position to be in contact with a bottom of the middle hard disk module to form a closed air duct between the front-row hard disk module and the middle hard disk module; and at an open position, the middle first cover plate allows the rear flip rack being flipped for thermal maintenance, and when the rear flip rack is flipped, the middle first cover plate is restored to a normal position to be in contact with a bottom of the rear hard disk module to form a closed air duct between the middle hard disk module and the rear hard disk module.

Claim 12 (Canceled): “Canceled”


Claim 13 (Currently amended): The thermally maintainable built-in storage tray structure according to claim 11 


Claim 15 (Currently amended): The thermally maintainable built-in storage tray structure according to claim 11 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independents claims, no prior art fairly suggests or discloses the limitation set forth on 3/29/2021 and above. 
In regards to Claim 1, no prior art fairly suggests or discloses “several first pinholes are provided on one end of the first lug, a hinge is provided on an upper part of the storage unit tray; one end of the hinge is provided with a second pinhole that matches with the first pinhole, the first pinhole and the second pinhole are movably connected by a pin shaft; a third lug is provided on both sides of an upper part of the other end of the flip rack; several evenly arranged vertical plates are provided on the flip rack and the front part of the storage unit tray, the lower part of the vertical plate on the front part of the storage unit tray is connected to the storage unit tray by a connecting plate, the lower part of the vertical plate on the flip rack is connected to the flip rack by a connecting plate, a first guide plate is provided on the vertical plate; a second guide plate is provided on one side of an upper part of the first guide plate; brackets for installing hard disks are provided both between the first guide plate and the connecting plate, and between the second guide plate and the first guide plate, the hard disks installed on the front part of the storage unit tray constitute a front-row hard disk module, the hard disks installed on a middle flip Page 4 of 10 - Preliminary Amendmentrack constitute a middle hard disk module, and the hard disks installed on a rear flip rack constitute a rear-row hard disk module; the front-row hard disk module, middle hard disk module and rear-row hard disk module at least have two layers; the flip rack is provided with a baffle plate on one side, the baffle plate is provided with several first vent holes which are located at the gap between an upper hard disk layer and a lower hard disk layer; first cover plates are provided in gaps between the front-row hard disk module and the middle hard disk module, between the middle hard disk module and the rear-row hard disk module, and between the rear-row hard disk module and a rear wall of the storage unit tray, a second lug is provided on both sides of the front part of the first cover plate and movably connected to the storage unit tray, a lap joint is provided on both sides of the rear part of the first cover plate and lapped on the third lug of the flip rack, and a buckle plate is provided on the outside of the lap joint”, in conjunction with the remaining elements. 
Dependent claims 2-10 and 20 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 11, no prior art fairly suggests or discloses “wherein a front first cover plate is provided in a gap between the front-row hard disk module and the middle hard disk module, a middle first cover plate is provided in a gap between the middle hard disk module and the rear-row hard disk module, and a rear first cover is provided in a gap between the rear-row hard disk module and a rear wall of the storage unit tray, respectively; wherein the front, middle and rear first cover plate are moveable, such that at an open position, the front first cover plate allows the middle flip rack being flipped for thermal maintenance, and when the middle flip rack is flipped, the front first cover plate is restored to a normal position to be in contact with a bottom of the middle hard disk module to form a closed air duct between the front-row hard disk module and the middle hard disk module; and at an open position, the middle first cover plate allows the rear flip rack being flipped for thermal maintenance, and when the rear flip rack is flipped, the middle first cover plate is restored to a normal position to be in contact with a bottom of the rear hard disk module to form a closed air duct between the middle hard disk module and the rear hard disk module”, in conjunction with the remaining elements. 
Dependent claims 11 and 13-19 are allowably by virtue of their dependency from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junkins (U.S Publication 2015/0366095 A1) – Discloses a computing assembly comprising a case main frame body; a storage unit tray is positioned within the case main frame body, and wherein the storage unit tray is configured to be positioned at a front end of a server together with a mainboard and a PCI_E, the storage unit tray is moveably connected to the case main frame body and is capable of be pulling out of the case main frame body; Page 6 of 10 - Preliminary Amendmenta middle flip rack provided at a middle part and a rear flip rack provided at a rear part of the storage unit tray, the middle flip rack and the rear flip rack are hinged to the storage unit tray; wherein a front part of the storage unit tray is configured to install a front-row hard disk module, the middle flip rack is configured to install a middle hard disk module and the rear flip rack is configured to install a rear-row hard disk module, but fails to disclose wherein a front first cover plate is provided in a gap between the front-row hard disk module and the middle hard disk module, a middle first cover plate is provided in a gap between the middle hard disk module and the rear-row hard disk module, and a rear first cover is provided in a gap between the rear-row hard disk module and a rear wall of the storage unit tray, respectively; wherein the front, middle and rear first cover plate are moveable, such that at an open position, the front first cover plate allows the middle flip rack being flipped for thermal maintenance, and when the middle flip rack is flipped, the front first cover plate is restored to a normal position to be in contact with a bottom of the middle hard disk module to form a closed air duct between the front-row hard disk module and the middle hard disk module; and at an open position, the middle first cover plate allows the rear flip rack being flipped for thermal maintenance, and when the rear flip rack is flipped, the middle first cover plate is restored to a normal position to be in contact with a bottom of the rear hard disk module to form a closed air duct between the middle hard disk module and the rear hard disk module.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835